Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-9 are pending. Claims 1 and 8 are the independent claims. Claims 1-3 and 5-9 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/19/2020.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/19/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objection to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the specification has been withdrawn.
The Office appreciates the amendment to the claim language of claim 3.
With respect to the objection to claims 1-9, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive. The amendments do not fully overcome the previously presented objection. The amendment of “when the host vehicle stops temporarily for the first time” improves the clarity of the claim language as intended by the objection. However, for the second limitation, it would be more beneficial to label the stop as the act being performed for the second time as opposed to the moving forward. There is no explicitly recited first act of moving forward from the temporarily stopped position, so describing the moving forward as the act being performed “for the second time” is not exactly clear and the “for the second time” put forth in the current amendments should be removed to read “when the host vehicle moves forward for the second time such that…” This amendment would overcome the objection. Independent claim 8 contains relatively similar language and should be amended accordingly. Claim 8’s additional instance of “automatically moves forward from a position at which the host vehicle temporarily stopes for the first time” is an appropriate amendment directed towards the previously presented objection. Claim 8’s “stop the host vehicle moving forward for the second time from the position at which the host vehicle temporary stops for the first time…” should be amended to read “stop the host vehicle a second time when moving forward . Claims 4, 7, and 9, however, contain no language specifically directed to either of the stops, so the objection to claims 4, 7, and 9 are withdrawn.
With respect to the claim rejections of claims 1-9 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and are not persuasive. The amendments to the claim language certainly improve the ability to easily read the claims and Office is appreciative for them, but they do not address the indefiniteness as to how the limitations can be interpreted. As described in the previously presented rejection, “it is indefinite as to the exact point to which the front side position is located, and subsequently to which point the distance from the vehicle is being measured. Which side is the front side of the obstacle?” The amendments have addressed and made clearer which point the distance from the vehicle is being measured with “a front end portion of a host vehicle”, but they do not address where the “front side position” actually is and the term is not very clear. Again, using figures 2a and 2b, it would appear that the front side position is the position in the lane flush with the intersection and/or the point at which the obstacle would no longer create a blind spot that impairs the vehicle’s 
The other previously presented claim rejection under 35 U.S.C. § 112 (b) has been withdrawn.
Therefore the Office respectfully disagrees and the claim rejections of claims 1-9 under 35 U.S.C. § 112 (b) remain.
With respect to the claim rejections of claims 1 and 8 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that “Kurotobi fails to disclose or suggest the feature of measuring a distance to a front side position of an obstacle from a front end portion of a host vehicle when the host vehicle stops temporarily for the first time before an intersection in which a blind spot caused by the obstacle is present as cited in the amended independent claims 1 and 8”.
The claim limitation itself is not a method step as suggested by the language of the arguments, but is instead an apparatus claim that actually reads:
a measurement unit configured to measure a distance to a front side position of an obstacle from a front end portion of a host vehicle when the host vehicle stops temporarily for the first time before an intersection in which a blind spot caused by the obstacle is present
Kurotobi discloses an ambient detecting sensor, examples of which include forward and rearward cameras and forward, rearward, and sideward radars (¶29-30). By definition, a radar is a system that uses the reflection of electromagnetic waves to detect the location and range of objects. The radars of Kurotobi are used for detecting objects and are certainly an apparatus that is configured to measure distance as claimed in the limitation, as the ambient detection is specifically used for the obstacles creating blind spots (¶82-83, 89-90).
Applicant further argues that “Kurotobi also fails to disclose or suggest the feature of stopping the host vehicle such that a moving distance between the front end portion of the host vehicle and the 
Similarly to above, the claim is an apparatus claim and reads:
a vehicle controller configured to stop the host vehicle such that a moving distance between the front end portion of the host vehicle and the front side position of the obstacle satisfies a predetermined criterion based on the measured distance when the host vehicle moves forward for the second time from the temporarily stopped position
Kurotobi discloses performing traveling control to cause the own vehicle to proceed by a certain distance and proceed to a second stop position, which refers to a position that is separate from the specific intersection by a predetermined distance and set nearer the specific intersection than the first stop position (¶86, 106). Also as a result of proceeding to the second stop position, the obstacle no longer creates a blind spot that impairs the ability to properly view the intersection (¶86, 100-101, 106). In light of the interpretation of the limitation explicitly laid out in the 112b rejection of claim 1, the paragraphs cited in the previous office action are viewed as disclosing/suggesting the limitations as claimed.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1 and 8 under 35 U.S.C. § 102 remain.
Applicant further argues that the other independent claim which recites similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior art of record fails to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed 
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claims 1-3, 5-6, and 8 are objected to because of the following informalities:
The language of the claims does not appear to be indefinite as to which stop each instance of the word is referring to. However it would be beneficial to the clarity and ease of reading of the claims to specify when the language is referring to the first time the vehicle is stopped (the temporary stop the vehicle moves forward from) and the second time the vehicle is stopped (the stop the vehicle performs after moving forward from the first stop), as both are temporary stops. Referring to them as the first stop and the second stop is an example of something that could improve the clarity of the claim language. As previously mentioned above, in regards to claim 1, “when the host vehicle stops temporarily for the first time” is precisely the type of amendment previously suggested. However, the second stop is what should be amended with “for the second time”. The moving forward should not be labeled with “for the second time” as the vehicle only moves forward from the temporarily stopped position (first stop) once. So “for the second time” should be removed from its current location and inserted after “stop the host vehicle”. The suggested amendments are explicitly laid out in the arguments above. Independent claim 8 contains similar language and should be amended accordingly. Furthermore, dependent claims 2-3 and 5-6 would benefit from similar clarity and should be amended to reflect which stop they are referring to in their language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 5, and 7-9 contain similarly recited limitations and are rejected under the same rationale.
	Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and claims 5-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kurotobi et al. (US 2017/0018177 A1).
Regarding claim 1, Kurotobi discloses a driving assistance apparatus comprising: a measurement unit configured to measure a distance to a front side position of an obstacle from a front end portion of a host vehicle when the host vehicle stops temporarily for the first time before an intersection in which a blind spot caused by the obstacle is present (Kurotobi figures 11-18 and ¶29-30, 38, 40, 59-60, 63, 67-
Regarding claim 2, Kurotobi discloses wherein the vehicle controller is configured to stop the host vehicle such that the moving distance between the front end portion of the host vehicle and the front side position of the obstacle is equal to or shorter than a predetermined distance (Kurotobi figures 13-14 and ¶86, 95, 100-101, and 106).
Regarding claim 5, Kurotobi discloses further comprising a first detection unit configured to detect the obstacle based on an image obtained by capturing a region in front of the host vehicle in a state in which the host vehicle stops temporarily at a temporary stop line on a road before the intersection, wherein the measurement unit is configured to measure the distance to the front side position of the obstacle from the host vehicle when the obstacle is detected by the first detection unit (Kurotobi figures 11-18 and ¶29-30, 32, 38, 40, 59-60, 63, 67-68, 77, 82-83, 89-90, and 97-99).
Regarding claim 6, Kurotobi discloses further comprising a second detection unit configured to detect the temporary stop line based on the image obtained by capturing the region in the front of the host vehicle, wherein the vehicle controller is configured to stop the host vehicle at the temporary stop line detected by the second detection unit (Kurotobi ¶29-30, 32, 38, 40, 59-60, 63, 67-68, 77, 82-83, and 97-98).  
Regarding claim 7, Kurotobi discloses wherein the measurement unit is further configured to measure the distance between the front end portion of the host vehicle and the front side position as the distance to the front side position of the obstacle from the host vehicle (Kurotobi ¶30 and 38).  

Regarding claim 9, Kurotobi discloses wherein the circuitry is further configured to measure the distance between the front end portion of the host vehicle and the front side position of the obstacle as the distance to the front side position from the host vehicle (Kurotobi ¶30 and 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2017/0018177 A1) in view of Tedesco et al. (US 2017/0350360 A1).

Regarding claim 4, Kurotobi does not explicitly state wherein the predetermined manipulation is a manipulation for a brake pedal.  
	Tedesco teaches wherein the vehicle controller is configured to continue to stop the host vehicle until a predetermined manipulation is performed after the vehicle controller stops the host vehicle (Tedesco ¶12); wherein the predetermined manipulation is a manipulation for a brake pedal (Tedesco ¶12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the blind spot assistance apparatus, as described by Kurotobi, with the response to brake pedal manipulation, as taught by Tedesco, because it improves the overall safety to ensure the driver is attentive and responsive before proceeding with automatic operation.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        January 13, 2021
/JESS WHITTINGTON/Examiner, Art Unit 3669